PER CURIAM.
This appeal is by the plaintiff below from an order granting defendant’s motion to dismiss, and dismissing the cause with prejudice. Directions to the lower court clerk with reference to preparation of the record were not filed by the appellant as provided for by Rule 3.6(d) (1) F.A.R., 32 F.S.A., with the result that the pleadings essential to a consideration of this appeal have not been brought before this court.
In Morceau v. Meader, Fla.App.1965, 179 So.2d 242, 243, the court said: “Where, as here, an appellant’s points require a consideration of the record which was before the trial judge and where there is a failure to bring such record before the appellate court, the contentions of the appellant cannot be decided by an appellate court.”
“ * * * It is the responsibility and the duty of the appellant to provide the appellate court with a record sufficient to review the matter assigned as error. Johnson v. Town of Eatonville, Fla.App.1967, 203 So.2d 664; Gleim v. Gleim, Fla.App.1965, 176 So.2d 610; Belfield v. Lochner, Fla.App.1964, 162 So.2d 668. * * *” Conlee Construction Co. v. Cay Construction Co., Fla.App.1969, 221 So.2d 792, 797.
For the reason stated, the order appealed from is affirmed.